DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 
Response to Arguments
	Applicant’s arguments in Applicant’s responses filed 05/10/2021 and Affidavit filed 05/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Withdrawn Objections
Pursuant of Applicant’s amendments filed 05/10/2021, the objections to claims 1 and 28 have been withdrawn. 

Withdrawn Objections
Pursuant of Applicant’s amendments filed 05/10/2021, the rejections to claims 1-8, 11-13, 16-19 and 23-30 under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 1-15 and 26 in fig. 1. The P.G. Pub version of the specification includes reference characters 101-115 and 126, respectively in paragraphs 85-89.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-19, 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
about 225 ms after application of the non-selective inversion radiofrequency pulse”. The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 18 and 19 recite “…receiving a selection of one or more high quality images from the plurality of time-resolved cine image frames; and calculating vessel thickness based on the one or more high quality images...” and “wherein at least 75% of a vessel of interest is visible in the one or more high quality images”. The term "high quality images" is a relative term which renders the claim indefinite.  The term "high quality images" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 24 recites “wherein at least 75% of a vessel of interest is visible in at least one of the plurality of time-resolved cine image frames in at least 90% of instances of the method” and claim 30 recites “wherein at least 75% of a vessel of interest is visible in at least one of the plurality of phase sensitive, signed magnitude, time resolved images cine image frames in at least 90% of uses of the device”. It is unclear how a percentage of the method of claim 24 and the use of the device of claim 30 is quantified. For purposes of the examination the limitation is being interpreted to mean that the method and the use of the device effectively depicts the vessel of interest when implemented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because given the broadest reasonable interpretation of the claims being directed to a computer readable medium, the limitations cover forms of non-transitory tangible medium and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim is non-statutory.  In order to overcome this rejection, the Examiner advises amending the language to express the medium in terms of a non-transitory medium.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 11, 17, 23-24, and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezafat, et al. US 20060253015, hereafter referred to as “Nezafat” (included in IDS filed 02/20/2015), in view of Lin, F. US 20080012564, hereafter referred to as “Lin”. 

Regarding claim 1, Nezafat teaches an imaging method (see fig. 1a) comprising: 
receiving a trigger signal (see fig. 3 and paragraph 13 for the ECG-trigger signal); 
after a period equal to a trigger delay minus an inversion delay (see fig. 3 and paragraph 38 for the trigger delay), applying a single non-selective inversion radiofrequency pulse to a region of interest (see fig. 3 and paragraphs 9 and 38 for the non-selective adiabatic prep sequence 308) followed by a single slice-selective reinversion radiofrequency pulse to a slice of the region of interest of a subject (see fig. 3 and paragraph 38 for the spectrally selective FatSat pulse 310); and 
after lapse of the trigger delay commenced at trigger signal (see fig. 3 for the trigger delay commencing at the ECG trigger), acquiring a plurality of time-resolved cine images using an acquired k-space for each individual image using both phase and magnitude components of the k-space of the slice of the region of interest of the subject to obtain a plurality see paragraph 42 for the “ECG triggered, segmented steady-state free precession (SSFP) cine images” of coronary artery depicted in figs. 10A and 10B)
wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space (see paragraph 42 for the ECG triggered, segmented steady-state free precession (SSFP) cine images which are naturally phase-sensitive, signed-magnitude, and time-resolved images); 
wherein a navigator pulse is applied directly before acquiring the plurality of time-resolved cine images (see fig. 3 and paragraph 38 for the navigator pulse); and 
wherein lung motion is tracked in order to compensate for lung-motion-induced changes in an anatomical location of the region of interest of the subject (see paragraph 42 for the respiratory motion tracking).
Nezafat does not teach an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames.
However, Lin teaches a dynamic MRI study in which a series of MR image frames (see abstract) are acquired at a high temporal resolution (see paragraph 1), where a complete is acquired each 20msec (see paragraph 48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat to acquire the cine images at 20msec frame rate the way Lin teaches for increase resolution. See paragraph 48 of Lin. 

Regarding claim 2, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches wherein the trigger signal is a cardiac cycle signal (see fig. 3 and paragraph 38 for the ECG trigger).


Nezafat further teaches wherein the cardiac cycle signal is an R-wave (see fig. 3 and paragraph 38 for the ECG trigger including an R-wave).

Regarding claim 4, Nezafat in view of Lin teaches all the limitations of claim 2 above.
Nezafat further teaches that the trigger delay corresponds to the time period between the cardiac cycle signal and a period of minimal myocardial motion (see fig. 3 for the trigger cycle occurring at the end of the ECG trigger till the beginning of the image acquisition 304 before the start of the next wave and paragraph 42 for the quiescent period during which the image acquisition occurs).

Regarding claims 5 and 6, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches wherein the region of interest is a blood vessel and wherein the region of interest is a coronary artery, respectively (see figs. 10A, 10B and paragraph 42 for the scan of the coronary artery). 

Regarding claim 11, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat teaches wherein the plurality of time-resolved cine image frames are consecutive (see image acquisition sequence 304 of fig. 3 and paragraph 38).

Regarding claim 17, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches storing the plurality of time-resolved cine image frames in a computer-readable medium (see paragraph 43 for the stand alone computer, including computer readable medium, paragraph 28, from which the data sets are retrieved for analyses).

Regarding claim 23, Nezafat in view of Lin teaches all the limitations of claim 1 above.
wherein the trigger signal is based on a cardiac cycle (see fig. 3 and paragraph 38 for the ECG trigger) and wherein the method is repeated: every cardiac cycle (fig. 3 shows an exemplary R-R wave of a train of R-waves, within which the sequence in paragraph 42 is executed, so while Nezafat does not explicitly state that the sequence is repeated every cardiac cycle it would have been obvious to one of ordinary skill at the time of the invention that the sequence is repeated in order to acquire the complete image)

Regarding claim 24, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches wherein at least 75% of a vessel of interest is visible in at least one of the plurality of time-resolved cine image frames in at least 90% of instances of the method (see figs. 10A and 10B and paragraph 25 for the images showing a coronary artery in full).

Regarding claim 26, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat teaches wherein the slice is a two-dimensional slice (see paragraph 9 for the selection of the slice thickness).

Regarding claims 27, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches wherein the slice is a three-dimensional slice (see paragraph 43).

Regarding claim 28, Nezafat teaches a non-transitory computer readable medium containing program instructions that, when executed by a computer, configure the computer see paragraph 9 for the computer readable medium containing computer executable instructions for the imaging method) to:
receive a trigger signal (see fig. 3 and paragraph 13 for the ECG-trigger signal); 
after a period equal to a trigger delay minus an inversion delay (see fig. 3 and paragraph 38 for the trigger delay), apply a single non-selective inversion radiofrequency pulse to a region of interest (see fig. 3 and paragraphs 9 and 38 for the non-selective adiabatic prep sequence 308) followed by a single slice-selective reinversion radiofrequency pulse to a slice of the region of interest of a subject (see fig. 3 and paragraph 38 for the spectrally selective FatSat pulse 310); and 
after lapse of the trigger delay commenced at the trigger signal (see fig. 3 for the trigger delay commencing at the ECG trigger), acquire a plurality of time-resolved cine images of the slice of the region of interest of the subject from an imaging device using an acquired k-space for each individual image using both the phase and magnitude components of the k-space (see paragraph 42 for the “ECG triggered, segmented steady-state free precession (SSFP) cine images” of coronary arteries)
wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space (see paragraph 42 for the ECG triggered, segmented steady-state free precession (SSFP) cine images which are naturally phase-sensitive, signed-magnitude, and time-resolved images); 
wherein a navigator pulse is applied directly before acquiring the plurality of cine frames (see fig. 3 and paragraph 38 for the navigator pulse);
wherein lung motion is tracked to compensate for lung-motion-induced changes in an anatomical location of the region of interest (see paragraph 42 for the respiratory motion tracking).

However, Lin teaches a dynamic MRI study in which a series of MR image frames (see abstract) are acquired at a high temporal resolution (see paragraph 1), where a complete is acquired each 20msec (see paragraph 48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat to acquire the cine images at 20 msec frame rate the way Lin teaches for increase resolution. See paragraph 48 of Lin. 

Regarding claim 29, Nezafat teaches a magnetic resonance imaging device (see fig. 2 and paragraph 29) comprising: 
a magnetic field gradient controller (see gradient controller 206 of fig. 2) programmed to control operation of a magnetic field gradient amplifier to alter a spinning frequency of atomic nuclei within a subject (see paragraph 29); 
a radio frequency pulse controller (axial magnet controller 204 of fig. 2) programmed to control operation of a radiofrequency transmitter to apply radiofrequency pulses to a region of interest within the subject (see paragraph 29); 
an analog/digital signal converter programmed to convert analog signals received by a radiofrequency receiver coil; (paragraph 28 and fig. 2 disclose a representative MRI apparatus which naturally includes an analog/digital signal converter for converting the analog signals received by a by the receiver coil 214 (see paragraph 30))
an imaging sequence controller (see controller/interface 202 of fig. 2 and paragraph 28) programmed to: 
receive a trigger signal (see gradient controller 206 of fig. 2); 
see paragraph 28 for the command sequence) to, 
after a period equal to a trigger delay minus an inversion delay (see fig. 3 and paragraph 38 for the trigger delay), applying a single non-selective inversion radiofrequency pulse to a region of interest (see fig. 3 and paragraphs 9 and 38 for the non-selective adiabatic prep sequence 308) followed by a single slice-selective reinversion radiofrequency pulse to a slice of the region of interest of a subject (see fig. 3 and paragraph 38 for the spectrally selective FatSat pulse 310); and 
instruct the analog/digital signal converter (see paragraph 28 for the command sequence) to, 
after lapse of the trigger delay commenced at trigger signal (see fig. 3 for the trigger delay commencing at the ECG trigger), acquiring a plurality of time-resolved cine images using an acquired k-space for each individual image using both phase and magnitude components of the k-space of the slice of the region of interest of the subject to obtain a plurality of time-resolved cine image frames of a vessel wall (see paragraph 42 for the “ECG triggered, segmented steady-state free precession (SSFP) cine images” of coronary artery depicted in figs. 10A and 10B)
wherein the plurality of time-resolved cine image frames are each a phase-sensitive, signed-magnitude, time-resolved image obtained using the entire acquired k-space (see paragraph 42 for the ECG triggered, segmented steady-state free precession (SSFP) cine images which are naturally phase-sensitive, signed-magnitude, and time-resolved images); 
wherein a navigator pulse is applied directly before acquiring the plurality of time-resolved cine images (see fig. 3 and paragraph 38 for the navigator pulse); and 
see paragraph 42 for the respiratory motion tracking).
Nezafat does not teach an acquisition window of as short as 20 ms or less for each time-resolved cine image frame of the plurality of time-resolved cine image frames.
However, Lin teaches a dynamic MRI study in which a series of MR image frames (see abstract) are acquired at a high temporal resolution (see paragraph 1), where a complete is acquired each 20msec (see paragraph 48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat to acquire the cine images at 20msec frame rate the way Lin teaches for increase resolution. See paragraph 48 of Lin. 

Regarding claim 30, Nezafat teaches in view of Lin teaches all the limitations of claim 29 above. 
Nezafat further teaches wherein at least 75% of a vessel of interest is visible in at least one of the plurality of phase sensitive, signed magnitude, time resolved images cine image frames in at least 90% of uses of the device (see figs. 10A and 10B and paragraph 25 for the images showing a coronary artery in full).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezafat in view of Lin, as applied to claim 5 above, and further in view of Silber H. (US 20120123240), hereafter referred to as “Silber”.

Regarding claims 7 and 8, Nezafat in view of Lin teaches all the limitations of claim 1 above.

However, Silber teaches in paragraph 124 that an ECG-gated, phase contrasted MR pulse sequence was used to acquire an image of the femoral artery in a subject. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Nezafat’s of imaging the coronary arteries as modified by Lin for imaging femoral arteries the way Silber does to improve adaptability of in its clinical application. See paragraph 14 of Silber. 

Claims 12-13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezafat in view of Lin, as applied to claim 11 above, and further in view of Fayad, et al., US 20050010104, hereafter referred to as “Fayad” (included in IDS dated 02/20/2015). 

Regarding claims 12 and 13 Nezafat in view of Lin teaches all the limitations of claim 11 above.
However, Nezafat in view of Lin does not teach wherein a temporal offset between the plurality of time-resolved cine image frames is substantially uniform and wherein the temporal offset is between about 5 ms and about 50 ms, respectively.
However, Fayad teaches a double-inversion recovery protocol (see figs. 1-2 and paragraph 16) including consecutive acquisition sequences (see fig.1), with acquisition intervals of 10-50 ms (paragraph 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat’s protocol, as modified by Lin, with Fayad’s interval between the acquisition sequences to achieve faster image acquisition. See paragraph 7 of Fayad.

Regarding claim 16, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat in view of Lin does not teach wherein the plurality of time-resolved cine image frames are captured between 150 ms and about 225 ms after application of the non-selective inversion radiofrequency pulse.
However, Fayad teaches a double-inversion recovery protocol (see figs. 1-2 and paragraph 16) including consecutive acquisition sequences (see fig.1), with total readout times ranging from 113 to 265 msec (paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat’s protocol, as modified by Lin, with Fayad’s interval between the acquisition sequences to achieve faster image acquisition. See paragraph 7 of Fayad.


Claims 18-19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezafat in view of Lin, as applied to claim 1 above, and further in view of Parker, et al. US 20120083687, hereafter referred to as “Parker”. 

Regarding claim 18, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat further teaches presenting the plurality of time-resolved cine image frames to a user (see display 220 of fig. 2); 
receiving a selection of one or more high quality images from the plurality of time- resolved cine image frames (see figs. 10A and 10B and paragraph 25 for the images showing a coronary artery in full); 
Nezafat in view of Lin does not teach calculating vessel thickness based on the one or more high quality images.
However, Parker teaches a cine Turbo Spin Echo imaging protocol, see paragraph 26, where as seen in figs. 6A-6C, vessel wall thickness is depicted from the images. See paragraphs 43 and 48.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat’s protocol as modified by Lin with Parker’s protocol to accurately depict vessel wall thickness. See paragraph 48 of Parker. 

Regarding claim 19, Nezafat in view of Lin and Parker teaches all the limitations of claim 18 above.
Nezafat further teaches wherein at least 75% of a vessel of interest is visible in the one or more high quality images (see figs. 10A and 10B and paragraph 25 for the images showing a coronary artery in full).

Regarding claim 25, Nezafat in view of Lin teaches all the limitations of claim 1 above.
Nezafat in view of Lin fail to teach wherein the slice of the region of interest contains a cross-section of a vessel and wherein the method further comprises: calculating a thickness of the vessel.
However, Parker teaches a cine Turbo Spin Echo imaging protocol, see paragraph 26, where as seen in figs. 6A-6C, vessel wall thickness is depicted from the images. See paragraphs 43 and 48.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nezafat’s protocol as modified by Lin with Parker’s protocol to accurately depict vessel wall thickness. See paragraph 48 of Parker. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793